DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 4/11/2019, 10/2/2019, 8/19/2020 and 11/16/2020 have been considered by the Examiner.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: 
The specification of the present application should be amended to uses the headings set forth above, when appropriate.  
Appropriate correction is required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is greater than 200 words in length.  
Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The cited prior art closest to disclosing the subject matter of claims 1 and 3-11 is shown by Ando et al (2016/0291135).
With respect to claim 1, Ando et al disclose:
A laser radar device [ taught by figure 12 ] comprising: a wavelength-tunable light source configured to emit light with a plurality of different wavelengths [ taught by the combination of elements 11a, 11b, and 14 ]; an optical branch coupler configured to divide the light emitted by the wavelength-tunable light source into local light and transmission light [ taught by branching coupler (12) ]; an optical phase modulator configured to apply, to the transmission light, frequency shifts thereby to output modulated transmission light [ taught by the phase modulator (131), in figure 15 ]; a wavelength separator configured to perform switching between light paths for output, in response to a wavelength of the modulated transmission light [ taught by wavelength demultiplexing coupler (8) ]; an optical antenna [ taught by the first (4a) and second (4b) optical antenna lines ]; an optical heterodyne receiver configured to receive the local light and the received light, and configured to perform heterodyne detection [ taught by optical heterodyne receiver (5) ]; and a signal processor configured to perform frequency analysis of an output signal of the optical heterodyne receiver [ taught by signal processor (6) ], wherein the optical phase modulator is configured to apply, to the transmission light in a time-division manner, frequency shifts for wavelength discrimination of different shift amounts corresponding to the different wavelengths of the light emitted by the wavelength-tunable light source, and frequency shifts for modulation in which the frequency shifts for modulation do not depend on the respective wavelengths of the transmission light.
	Claim 1 differs from Ando et al in that two time-division multiplexed sawtooth generator circuits (see figure 1, 6a and 6b of the specification) are used to apply via a phase modulator , frequency shifts for wavelength discrimination of different shift amounts corresponding to the different wavelengths of the light emitted by the wavelength-tunable light source, and frequency shifts for modulation in which the frequency shifts for modulation do not depend on the respective wavelengths of the transmission light. This subject matter is shown by figure 2 of the specification of the present application and is not taught or suggested by Ando et al, when taken alone or in consideration of other art of record. Ando et al merely shows one pulsed signal modulator (134) coupled to phase modulator (131), thus not being able to generate the waveforms shown by figure 2 of the specification of the present application.
	Claims 3-9 are allowed in that they depend of claim 1.
	With respect to claim 10, Ando et al disclose:
[ taught by figure 12 ] comprising: a wavelength-tunable light source configured to emit light with a plurality of different wavelengths [ taught by the combination of elements 11a, 11b and 14 ]; an optical branch coupler configured to divide the light emitted by the wavelength-tunable light source into local light and transmission light [ taught by branching coupler (12) ]; an optical phase modulator configured to apply, to the transmission light, frequency shifts for wavelength discrimination thereby to output modulated transmission light [ taught by phase modulator (131), in figure 15 ]; a wavelength separator configured to perform switching between light paths for output, in response to a wavelength of the modulated transmission light [ taught by wavelength demultiplexing coupler (8) ]; an optical antenna configured to emit into space the modulated transmission light output by the wavelength separator, and configured to receive, as received light, backward-scattered light generated from the modulated transmission light in space in which lines of sight corresponding to respective wavelengths of the modulated transmission light are determined [ taught by first (4a) and second (4b) antenna lines ]; an optical heterodyne receiver configured to receive the local light and the received light, and configured to perform heterodyne detection [ taught by optical heterodyne receiver (5) ]; a signal processor configured to perform frequency analysis of an output signal of the optical heterodyne receiver [ taught by signal processor (6) ]; and
an optical terminator configured to terminate a light path of the wavelength separator, wherein: the wavelength-tunable light source is configured to sequentially emit light beams with the different wavelengths; the optical phase modulator is configured to apply, to the transmission light, the frequency shifts for wavelength discrimination of different shift amounts corresponding to the different wavelengths of the light emitted by the wavelength-tunable light source [ taught by paragraph [0169] ]; and the signal processor is configured to perform frequency analysis of internal scattered light from the optical terminator thereby to verify a sequence of the light beams emitted by the wavelength-tunable light source. 
	Ando et al, when taken alone or in combination with other art of record, does not teach or suggest an optical terminator configured to terminate a light path of the wavelength separator, wherein: the wavelength-tunable light source is configured to sequentially emit light beams with the different wavelengths wherein the signal processor is configured to perform frequency analysis of internal scattered light from the optical terminator thereby to verify a sequence of the light beams emitted by the wavelength-tunable light source.
	Claim 11 is allowable for at least reciting an optical terminator configured to terminate a light path of the wavelength separator wherein the signal processor is configured to perform frequency analysis of internal scattered light from the optical terminator thereby to verify a sequence of the light beams emitted by the wavelength-tunable light source.
				Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645